PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/814,139
Filing Date: 15 Nov 2017
Appellant(s): ZHANG et al.



__________________
Michael D. Wiggins
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/14/2020


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/22/2020 from which the appeal is taken is being maintained by the examiner.

References used in rejection
Sato et al (US Pub 20160293382)
Sato is relied upon to show a cooling plenum positioned beneath coils and above the dielectric window. Sato does not disclose details of cooling.
McChesney et al (US Pub 20130228283)
McChesney is relied upon to show individual air amplifiers, the details of which were missing in Sato.
Hayashi et al (US 8038835)
Hayashi discloses a single gas inlet connected to multiple inlet holes to distribute gas to a plenum.
Tiner et al (US 8721791)
Tiner similarly discloses a gas inlet connected to multiple inlet holes to distribute gas to a plenum.


. (2) Response to Argument
The Appellant has indicated the issue for the board to review as below:
“The issue is whether the cited art discloses the first air inlet including multiple holes as claimed and whether the Examiner’s interpretation of the cited art and comparison of elements disclosed in the cited art to the claimed first air inlet including multiple holes are reasonable.” (Br. at page 9)


While the concept of expanding an inlet to multiple holes for the purpose of spreading and distributing air across a large area for uniform cooling was generally discussed in McChesney (Fig 3), it did not explicitly disclose multiple inlet holes to distribute air within the side walls of the plenum as claimed.
However, as discussed in the most current rejection as well as previous ones, Fig 7C discloses four inlet holes for plenum at the center. McChesney teaches that more than two ducts (connected to inlet holes) could be fed by one air amplifier (McChesney-para 73). Ducts would be multiple inlets holes as being connected to inner plenum to spread air within the plenum.
The rejection additionally relies upon two references of Hayashi and Tiner which not only read on the language of the claim as regards first air inlet including multiple holes but structurally resemble the air inlet with multiple holes which open in the plenum to spread and distribute a gas evenly for uniformity of distribution as shown in Fig 5A of the application. 

As explained in the rejection Hayashi discloses a gas inlet (8) connected to multiple inlet holes 25 to distribute gas to plenum 7 so that it could spread uniformly across outlets connected to plenum 7.

In response it is noted that the common element in Hayashi and the claimed air inlet with multiple holes is the structural arrangement to allow air/gas to come through one inlet (8) and spread around through multiple holes (25) in to a plenum (7) in order to be distributed uniformly. Therefore although the teaching is not applied to cooling of dielectric window, it is pertinent to solving the problem of distribution of air coming from top in order to distribute laterally across the window. One of ordinary skill in the art would recognize from the teaching, a way of distributing cooling air which could be applied to distribution of cooling air over the surface of the dielectric window.    
Appellant’s similar arguments against the reference of Tiner are similarly unpersuasive. 
Tiner disclose a vertical tube corresponding to attachment to air inlet (162) allowing spreading horizontally through oblique multiple inlets at the bottom to spread in the plenum (170). 
Here again, although the teaching is not applied to cooling of dielectric window, it is pertinent to solving the problem of distribution of air coming from top in order to distribute laterally across the window. One of ordinary skill in the art would recognize from the teaching, a way of distributing cooling air which could be applied to distribution of cooling air over the surface of the dielectric window.    

For the above reasons, it is believed that the rejections should be sustained.



Respectfully submitted,
/RAM N KACKAR/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        


Conferees:

/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716             

                                                                                                                                                                                           /CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.